                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  JAMES EDWARD BOYD,
                                                                      Civil Action
         Plaintiff,                                              No. 18-2794 (RBK)(JS)

  v.
                                                                        OPINION
  C.F.G. HEALTH SYSTEM, L.L.C.,

         Defendant.

ROBERT B. KUGLER, U.S.D.J.

        Plaintiff, James Edward Boyd, is a prisoner currently incarcerated at South Woods State

Prison, in Bridgeton, New Jersey. He is proceeding pro se with a civil rights complaint pursuant

to 42 U.S.C. § 1983. For the reasons stated in this Opinion, the Court will dismiss Plaintiff’s

complaint without prejudice for failure to state a claim.

                                        I.      BACKGROUND

        The Court will construe the allegations of the complaint as true for the purpose of this

Opinion. Plaintiff names only C.F.G. Health System, L.L.C., as a Defendant in this matter. This

case arises from Plaintiff’s medical treatment while detained at the Atlantic County Justice

Facility, for complications arising from his catheter needs. According to the complaint, Plaintiff,

a paraplegic with incontinence issues, received four catheters per week, despite complaining to

staff that he uses eight catheters per day. (ECF No. 1-2, at 1). After hearing Plaintiff’s complaints,

certain staff members, including an unknown doctor, advised Plaintiff to rinse and reuse the

catheters.

        Plaintiff states, however, that “water hot enough to sterilize the catheters [was] not

available” and that he contracted a urinary tract infection as a result. Id. Staff issued thirty days of
pain medication to Plaintiff but denied him pain medication for an unspecified amount of time

thereafter. Id. Plaintiff then contracted a second urinary tract infection and met with “Dr. Cheryl”

for evaluation. At that meeting, Plaintiff requested “closed system catheters, because they would

keep infection risk low,” and some type of therapy for his legs. Id. Dr. Cheryl advised that the

specialized catheters were too expensive and denied his request for leg therapy “because it won’t

do anything for [him] and it would be a waste of money.” Id. Plaintiff also saw a mental health

doctor, who prescribed him Zoloft, Benadryl, and Zyprexa for his post-traumatic stress disorder.

Plaintiff claims that those drugs caused him to gain weight in the subsequent two months.

       Thereafter, in May of 2016, Plaintiff contracted a third urinary tract infection and sought

medical treatment. As a result of those examinations, unnamed doctor found sugar in Plaintiff’s

urine on two occasions and placed him on diabetic treatment protocol. Due to these catheter and

prescription drug issues, Plaintiff contends that doctors diagnosed him as a type II diabetic in

September of 2016.

        At an unspecified time afterwards, Plaintiff received a different suppository than he

normally uses, and it failed to perform its unspecified intended function. Presumably as a result,

Plaintiff then found blood in his stool and diaper and complained to medical staff, but the staff did

nothing in response.

       In February of 2017, Plaintiff developed a fever or 103.8 degrees, and medical staff

provided him with Tylenol. Sometime after, “Plaintiff’s scrotum split open oozing a discharge

that smelled like feces, and his scrotum was the size of a grapefruit. After 3 days or so Plaintiff

was giv[en] an I.V., and was on it for 2 days until Plaintiff started discharging the same fluid from

his lower back.” (ECF No. 1-2, at 2).




                                                 2
       Officials then transported Plaintiff to AtlantiCare Regional Medical Center, where he

discovered that his colon had burst. Feces had seeped through his body, deteriorating his flesh and

contaminating his heart and bloodstream, which required intravenous antibiotics for forty-five

days. Plaintiff had to undergo two surgeries to remove the deteriorated flesh and repair his colon.

Officials transferred Plaintiff to a rehabilitation center on February 18, 2017, and then ultimately

to South Woods State Prison, where he currently resides. Plaintiff does not allege that he filed any

grievances with regard to any of the events above.

       Plaintiff now ostensibly raises Eighth Amendment deliberate indifference claims against

C.F.G. alleging that its employees knew of his serious medical needs and refused to provide proper

treatment, delayed necessary medical treatment, prevented him from receiving medical treatment,

or some combination of the three.

                                 II.    STANDARD OF REVIEW

       District courts must review complaints in civil actions in which a plaintiff is proceeding in

forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See id. According to the

Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       To survive sua sponte screening for failure to state a claim,1 the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC



1
 “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
                                                 3
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

                                         III.   DISCUSSION

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights guaranteed under the United States Constitution. To succeed on a § 1983 claim, a plaintiff

must allege two things: first, a violation of a right under the Constitution, and second, that a

“person” acting under color of state law committed the violation. West v. Atkins, 487 U.S. 42, 48

(1988); Piecknick v. Com. of Pa., 36 F.3d 1250, 1255–56 (3d. Cir. 1994)). The Supreme Court

has established that § 1983’s definition of “person” includes municipalities and other local

government entities. Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690 (1978). Section

1983 also applies to private corporations that are functioning as “state actors.” Natale v. Camden

Cty. Corr. Facility, 318 F.3d 575, 583–84 (3d Cir. 2003).

       Under § 1983, a plaintiff may not, however, hold a private corporation that provides

healthcare to inmates liable under a theory of respondeat superior. See Weigher v. Prison Health

Servs., 402 F. App’x 668, 669–70 (3d Cir. 2010); cf. Thomas v. Cumberland Cty., 749 F.3d 217,




Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v. McKean, 535 F. App’x
184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies to dismissal of complaint
pursuant to 28 U.S.C. § 1915A for failure to state a claim).




                                                  4
222 (3d Cir. 2014). To hold such an entity liable under § 1983, plaintiffs must demonstrate that

the private corporation adopted a policy or custom and that such policy or custom had been “the

moving force” behind the deprivation of their constitutional rights. See Monell, 436 U.S. at 694;

Natale, 318 F.3d at 583–84.

       A policy generally involves a “statement, ordinance, regulation, or decision officially

adopted and promulgated by [a local governing] body’s officers.” Monell, 436 U.S. at 690. A

custom, although lacking the formal approval of a policy, refers to those official practices which

are “so permanent and well settled as to constitute . . . the force of law.” Id. at 691. The “first

inquiry in any case alleging municipal liability under § 1983 is . . . whether there is a direct causal

link between a municipal policy or custom and the alleged constitutional deprivation.” City of

Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989)

       These standards which ordinarily apply to local government units, also apply to suits

against private corporations that function as a “state actor.” Dastas v. Cicchi, No. 11-1473, 2011

WL 5040703, at *7 (D.N.J. Oct. 24, 2011) (citing Weigher, 402 F. App’x at 669–70). For purposes

of this Opinion, the Court will assume that C.F.G. is a “state actor” for purposes of § 1983. See,

e.g., id. at *7 (applying the same assumption to C.F.G.).

       The Court broadly construes Plaintiff’s allegations of denials and delays in his medical

care as an attempt to set forth an underlying violation of the Eighth Amendment’s prohibition

against cruel and unusual punishment. For the delay or denial of medical care to rise to a

constitutional violation, a prisoner must demonstrate “(1) that defendants were deliberately

indifferent to [his] medical needs and (2) that those needs were serious.” Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999). Deliberate indifference requires proof that the official “knows of

and disregards an excessive risk to inmate health or safety.” Natale, 318 F.3d at 582.



                                                  5
       Courts have found deliberate indifference where a prison official: “(1) knows of a

prisoner’s need for medical treatment but intentionally refuses to provide it; (2) delays necessary

medical treatment based on a nonmedical reason; or (3) prevents a prisoner from receiving needed

or recommended treatment.” Rouse, 182 F.3d at 197. However, courts give deference to prison

medical authorities in the diagnosis and treatment of patients and will not “second-guess the

propriety or adequacy of a particular course of treatment . . . [which] remains a question of sound

professional judgment.” Inmates of Allegheny Cnty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir.

1979). Allegations of negligent treatment or medical malpractice do not trigger constitutional

protections. Estelle v. Gamble, 429 U.S. 97, 105–06 (1976); Pierce v. Pitkins, 520 F. App’x 64,

66 (3d Cir. 2013) (per curiam).

       In the present case, Plaintiff sets forth allegations against Defendant’s employees, but

Plaintiff did not name any of those employees as a defendant. Instead, he only named C.F.G. as a

defendant, but fails to explain how C.F.G.’s policies or customs resulted in any alleged violations.

See Monell, 436 U.S. at 694. In fact, “Plaintiff has alleged no facts suggesting that the challenged

events were the result of [Defendant’s] policy, practice, or custom.” Dastas, 2011 WL 5040703,

at *7 (emphasis in original).

       A generous reading of the complaint shows that Plaintiff only alleges that C.F.G.’s

employees were “deliberately indifferent to his medical complaints and failed to provide him

treatment.” Treakle v. Clemmons, No. 17-9340, 2018 WL 5149492, at *5 (D.N.J. Oct. 22, 2018)

(emphasis in original). Plaintiff cannot, however, hold C.F.G. liable on a theory of vicarious

liability under § 1983. Weigher, 402 F. App’x at 669–70.

        Consequently, assuming arguendo that the employees acted with deliberate indifference,

without facts establishing that the alleged indifference stemmed from C.F.G.’s specific policy or



                                                 6
custom, Plaintiff cannot proceed on this claim. Accordingly, as “there is no basis to find the named

[Defendant] liable,” the Court will dismiss the complaint without prejudice for failure to state a

claim. Dastas, 2011 WL 5040703, at *7; see also Treakle, 2018 WL 5149492, at *5.

                                       IV.     CONCLUSION

       For the reasons set forth above, the Court will dismiss Plaintiff’s complaint without

prejudice. The Court shall give Plaintiff thirty days to file an amended complaint to cure the

deficiencies discussed above. An appropriate Order follows.




Dated: January 23, 2019                                      s/Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




                                                 7
